UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22492 MainGate Trust (Exact name of registrant as specified in charter) 6075 Poplar Ave., Suite 402 Memphis, TN 38119 (Address of principal executive offices) (Zip code) Geoffrey Mavar MainGate Trust 6075 Poplar Ave., Suite 402 Memphis, TN 38119 (Name and address of agent for service) (901) 537-1866 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1. Schedule of Investments. MainGate MLP Fund SCHEDULE OF INVESTMENTS (unaudited) August 31, 2012 Shares Fair Value Master Limited Partnerships and Related Companies - United States - 102.7% (1) Crude/Refined Products Pipelines and Storage - 34.3% (1) Genesis Energy, L.P. $ Kinder Morgan Management, LLC (2) Magellan Midstream Partners, L.P. Oiltanking Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 32.3% (1) El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Enterprise Products Partners, L.P. ONEOK Partners, L.P. The Williams Companies, Inc.(3) Western Gas Partners, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 36.1% (1) Copano Energy, LLC Crosstex Energy, Inc. (3) Crosstex Energy, L.P. Eagle Rock Energy Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Corp. (3) Targa Resources Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $88,308,033) $ Total Investments - 102.7% (1) (Cost $88,308,033) $ Liabilities in Excess of Other Assets - (2.7)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Security distributions are paid-in-kind. MLP general parnter interest. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ 88,294,034 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * The above table only reflects tax adjustments through November 30, 2011. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2012 (Level 1) (Level 2) (Level 3) Equity Securities Master Limited Partnerships and Related Companies (a) $- $- Total Equity Securities 98,046,117 98,046,117 - - Total $- $- (a) All other industry classifications are identified in the Schedule of Investments. The Fund did not hold Level 2 or Level 3 investments at any time during the period ended August 31, 2012.There were no significant transfers into and out of Level 1 and Level 2 during the current period presented. It is the Fund’s policy to record transfers between Level 1 and Level 2 at the end of the reporting period. Derivative Financial Instruments The Fund did not hold any derivative financial instruments during the period ended August 31, 2012. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)MainGate Trust By (Signature and Title) /s/ Matthew G. Mead Matthew G. Mead, President & Chief Executive Officer DateOctober 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Matthew G. Mead Matthew G. Mead, President & Chief Executive Officer DateOctober 29, 2012 By (Signature and Title) /s/ Geoffrey P. Mavar Geoffrey P. Mavar, Treasurer & Chief Financial Officer Date October 26, 2012
